Pee Cueiam.
Defendant has petitioned for a rehearing. We have considered the petition, and in connection therewith have once more *319read the record, with the result that we are satisfied that the facts as stated in the opinion prepared by Mr. Justice Birdzell are fully sustained by the evidence in the case. Not only is there evidence to the effect that Daniel E. Martin from 1884 up to the time of his death in 1909 was in uninterrupted possession of the land, treating it as his own, paying all taxes thereon, mortgaging it as his property, and speaking of it as “mine;” but it is undisputed that during all of this time the defendant never exercised one act of ownership over the land, neither collected nor demanded any rent, nor paid any taxes. It is also undisputed that this same condition continued after Martin’s death. The plaintiff as executrix listed the land in the probate proceedings; she paid the taxes, and continued to occupy and treat it as property belonging to the estate. It is unquestioned that she did this in the belief that the property was in fact part of her deceased husband’s estate. The defendant residing a short distance away never even suggested that the land belonged to her. The testimony of E. B. Kenefic was by deposition. Hence, the trial judge was in no better position to determine the credit to be given to this testimony than are the members of this court. We see no reason for' receding from our former opinion. We are of the belief that it is warranted by the evidence, and is in accord with right and justice.